Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 5 is objected to because of the following informalities:  
Claim 5 discloses “a plurality of the slideways,” which should read as “the plurality of the slideways.”  Appropriate correction is required. For the purpose of examination, “a plurality of the slideways” is treated as “the plurality of the slideways.”  
 Also, claim 5 discloses “a plurality of the connection members,” which should read as “the plurality of the connection members.” Appropriate correction is required. For the purpose of examination, “a plurality of the connection members” is treated as “the plurality of the connection members.”
Claim 10 is objected to because of the following informalities:  
Claim 10 discloses “a plurality of the connection members,” which should read as “the plurality of the connection members.” Appropriate correction is required. For the purpose of examination, “a plurality of the connection members” is treated as “the plurality of the connection members.”
Claim 10 discloses “a plurality of the slideways,” which should read as “the plurality of the slideways.”  Appropriate correction is required. For the purpose of examination, “a plurality of the slideways” is treated as “the plurality of the slideways.”  
Also, claim 10, line 3 discloses “the second body is a display device of the computer. The connection device.” However, according to MPEP (608.01(m) Form of Claims [R-10.2019]), each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations. Appropriate correction is needed. For the purpose of examination, claim 10, line 3 is treated as “the second body is a display device of the computer; wherein the connection device.”
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-7 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by CN111425715 (hereinafter, CN’715).
Claim 1: CN’715 discloses an electronic device (see fig 2) comprising: 
a first body (base 2+ bracket body 5+ front cover 3+ rear cover 4 in fig 1) including a support plane (i.e., surface of bracket body 5 on which slots 501, 502, 503 are formed as shown in fig 1); 
a second body (display 1 in fig 2); 
a connection device (connection rod 8, third screw 1402, fourth screw 1502 in fig 7) arranged at the support plane and configured to connect the first body and the second body; and 
a bearing mechanism (second rotating connecting part 13, first connecting portion 14, second connecting portion 15 in fig 3) arranged at the first body; 
wherein: the connection device includes a plurality of connection members (8, 1402, 1502) between the first body and the second body, and the second body rotates on the support plane through movements and rotations of the connection members in a plurality of slideways (transverse chute 501, longitudinal chute 502, arc-shaped chute 503 in fig 7) located on the support plane; and 
the bearing mechanism (13, 14, 15) is connected with the connection members and drives the connection members to move on the support plane to bear gravity of the second body.
Claim 2: CN’715 discloses the electronic device, wherein: 
the second body (1) is rotatably arranged at the first body (3+4+5) through the connection device arranged between the first body and the second body; and 
the connection device (8, 1402, 1502) is blocked by the first body in a first direction (i.e., direction towards rear of the electronic device) and is blocked by the second body in a second direction (i.e., direction towards front of the electronic device), the first direction and the second direction being opposite directions.
Claim 3: CN’715 discloses the electronic device, wherein: 
the bearing mechanism includes at least one of a first bearing mechanism (13) and a second bearing mechanism (14); 
the first bearing mechanism (13 in fig 3) is a swing mechanism that drives the connection member to swing by swinging on the support plane, and the swing connection member has a displacement in direction of gravity (see shape of transverse chute 501); and 
the second bearing mechanism (14 in fig 3) is a sliding mechanism that drives the connection member to rise and fall in the direction of gravity by sliding (i.e., via sliding block 10 and guide rails 9 in fig 4) on the support plane (see fig 4).
Claim 5: CN’715 discloses the electronic device, wherein the connection device includes the plurality of the slideways (transverse chute 501, longitudinal chute 502, arc-shaped chute 503 in fig 7) and the plurality of the connection members (connection rod 8, third screw 1402, fourth screw 1502 in fig 7), both numbers of the slideways and the connection members being not less than three, and the connection members and the slideways having one-to-one correspondence (see fig 3).
Claim 6: CN’715 discloses the electronic device, wherein: 
the slideways (transverse chute 501, longitudinal chute 502, arc-shaped chute 503 in fig 7) are strip holes on the support plane including a first strip hole (501), a second strip hole (503), and a third strip hole (502); 
the connection member includes a first connection member (13), a second connection member (15), and a third connection member (14) that are respectively rotatably and movably arranged within the first strip hole, the second strip hole, and the third strip hole (see fig 3); 
the first strip hole (501) and the second strip hole (503) are both arc holes with arc extension trajectory and extend in different directions on the support plane (see fig 3), and the extension trajectory of the first strip hole (501) is a convex arc in opposite direction of gravity (see fig 3); and 
the third strip hole (502) is a straight hole with a straight extension trajectory and is located between the first strip hole and the second strip hole (see fig 3).
Claim 7: CN’715 discloses the electronic device, wherein: 
in a case where the bearing mechanism includes the first bearing mechanism, the first bearing mechanism includes a swing member (connection rod 8 in fig 3), a first end (i.e., lower end) of the swing member being hinged with the first body (i.e., via first rotating connection portion 12 in fig 3), and a second end (i.e., upper end) of the swing member being hinged with the second body (i.e., via second rotating connection portion 13 in fig 3) and rotates on the support plane around a hinge point of the first end, a hinge member (13) hinged between the second end and the second body is a first connection member, and an arc trajectory formed by rotation of the second end coincides with a first strip hole (transverse chute 501 in fig 3), the swing member pushing the second body to have a displacement in the direction of gravity through the second end during a swinging motion (see figs 12-14); and 
in a case where the bearing mechanism includes the second bearing mechanism, the second bearing mechanism includes a sliding rail (guide rail 9 in fig 4) arranged on the support plane, a sliding member (sliding block 10 in fig 4) slidably arranged at the sliding rail, and a first elastic member (tension spring 6 in fig 5) arranged at the first body and connected with the sliding member, the sliding rail being arranged along the direction of gravity of the second body, the sliding member being connected to the second body and moving synchronously with the second body, a sliding trajectory of the sliding member coinciding with a third strip hole (502 in fig 4), a connection member (14 in fig 3) connecting the sliding member and the second body being a third connection member, and direction of a tension force exerted by the first elastic member is opposite to the direction of gravity of the second body.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over CN111425715 (hereinafter, CN’715) in view of Huilgol et al. (US 7082028 B2).
CN’715 discloses the electronic device.
CN’715 fails to disclose that the connection device and/or the second body are provided with a positioning mechanism that prevents and allows relative rotation between the second body and the first body by extending and retracting.
Huilgol discloses an electronic device provided with a positioning mechanism (locking device 270 in figs 14a-14c; column 23, lines 41-67; column 24, lines 1-2) that prevents and allows relative movement between a first body (screen housing 236) and a second body (display screen 224) by extending and retracting (i.e., via spring 278 to engage/release catches 272 with projections 264).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide a positioning mechanism between the first body and second body, as shown in the device of Huilgol, in order to enable the user to lock the second body on the first body to prevent undesirable movement therebetween.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over CN111425715 (hereinafter, CN’715) modified by Chou et al. (US 20090296337 A1) and further in view of Quijano (US 20080236858 A1)
CN’715 discloses the electronic device.
CN’715 fails to disclose that wires that enable electrical coupling between the second body and the first body are routed within the connection device; and a threading port on the support plate allowing the wires to be drawn from the connection device.
Chou discloses an electronic device, wherein wires (cables 112, 114 in fig 6) that enable electrical coupling between a second body (display portion 104 figs 1-2) and a first body (host 102 + supporting frame 106 in figs 1-2) are routed within a connection device (supporting frame 106 in fig 2) and a threading port (through hole 105c in figs 3-10) on a support plate (lower housing wall 106b + connection bracket 106c + connection member 105) of the first body allowing the wires to be drawn from the connection device.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to route wires within the connection device, as shown in the device of Chou, in order to enable electrical connection between the second body and the first body. Also, the wires can be passed through a threading port provided on a support plate of the first body in order to allow wires to be drawn out from the connection device and into an opening of the second body for forming electrical connection between the first body and the second body.
CN’715 in view of Chou fails to disclose that the connection device is provided with a wire management structure including a wire assembly arranged on the support plate and forming a wiring channel that fixes a plurality of wires and makes the plurality of wires evenly and parallelly distributed.
Quijano discloses a wire management structure including: a wire assembly (cable management system 10 in figs 1-5; see paragraph 15) arranged on a chassis of a computer (12 in fig 1) and forming a wiring channel (openings 404 formed between baffles 22 in fig 5; see paragraph 16) that fixes a plurality of wires (402 in fig 5) and makes the plurality of wires evenly and parallelly distributed.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide the connection device with a wire management structure in order to facilitate organized placement of the wires by guiding the wires over defined routes through the wire management system. This organization of the wires may improve aesthetics of the wiring system and facilitate adjustment of the wires (e.g., adding, removing, and replacing cable connections) by an authorized user (Quijano: see paragraph 11).
10.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over CN111425715 (hereinafter, CN’715) modified by Chou et al. (US 20090296337 A1) and further in view of Barnard et al. (US 10860066 B1).
CN’715 discloses the electronic device, wherein the first body includes a support member (base 2), and the second body is a display device (display 1), wherein the connection device includes the plurality of connection members (connection rod 8, third screw 1402, fourth screw 1502 in fig 7) between the first body and the second body, and the second body rotates on the support plane through movements and rotations of the connection members in the plurality of slideways (transverse chute 501, longitudinal chute 502, arc-shaped chute 503 in fig 7) located on the support plane.
CN’715 fails to disclose that the electronic device is an all-in-one computer, wherein a host device of the computer is arranged at the support member.
Barnard discloses an all-in-one computer (see column 4, lines 30-32), wherein a display device (26 in fig 1) is rotatably coupled to a support member (display stand 28 in fig 1), and wherein a host device of the computer (IHS 10 in fig 1; see column 4, lines 6-29) is arranged at the support member.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide the support member with a host device, as shown in the device of Barnard, in order to provide an all-in-one computer that saves desk space and has fewer cables.
Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The best prior art of record, taken alone or in combination thereof, fails to teach an electronic device including, along with other limitations, the lock member is extended to outside the housing and is retracted to inside the housing, one end of the transmission member is fixedly connected with the operation member and moves in a direction parallel to the support plate driven by the operation member, and another end of the transmission member has a bevel slidably matched with the lock member, the moving transmission member driving the lock member to move in a retraction direction as set forth in the claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nidhi Thaker whose telephone number is (571)270-3408. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NIDHI THAKER/           Primary Examiner, Art Unit 2835